DETAILED ACTION
 
Allowable Subject Matter
   
1.	Claims 1-20 are allowed.

2.	The following is an examiner’s reason for allowance:
 Regarding claim 1, the prior art of record Bennett (US 2015/0215254 A1) discloses an inmate communication system for correctional facilities, comprising: 
a first communication device configured for audio, video, or text communications, wherein the first communication device is located at a correctional facility; 
a second communication device configured for audio, video, or text communications, wherein the second communication device is located external to the correctional facility; 
a correctional facility communication provider configured to route communications between the first communication device and the second communication device by way of one or more service providers; and 
an intermediary service bureau (ISB) subsystem including a communications database, 
the ISB being configured to connect the first communication device to the correctional facility communication provider for routing the communications between the first and second communication devices 

	The prior art of record Spiegel (US 2011/0110507 A1) discloses an ISB being configured to selectively connect a first communication device to one of a plurality of correctional facility communication providers configured to selectively connect a first communication device to one of a plurality of correctional facility communication providers.
	However, neither Bennett nor Spiegel teaches or suggests or made obvious determining a selection of one of the plurality of correctional facility communication providers for routing the communications between the first and second communication devices, wherein the determination is based on at least one of a location of the correctional facility in which the first communication device is located, a type of communication being initiated, or a selection received from the first user;  
 	based on the determination, connect the first communication device to a selected correctional facility communication provider for routing the first communication between the first and second communication devices by way of one or more service providers; 
 	provide permissions to the selected correctional facility communication provider to retrieve communication logs and copies of communications between the first and second communication devices; and terminate the permissions after the communications between the first and second communication devices have ended.

 an intermediary service bureau (ISB) system for correctional facilities, comprising: 
a data storage device; 
a first communication device configured for communications, wherein the first communication device is located at a correctional facility; 
a second communication device configured for communications, wherein the second communication device is located external to the correctional facility; 
a correctional facility communication provider configured to route communications between the first communication device and the second communication device by way of one or more service providers; and 
the ISB being configured to connect the first communication device to the correctional facility communication provider for routing the communications between the first and second communication devices
based on the information related to both the correctional facility and the correctional facility communication provider.
	The prior art of record Spiegel (US 2011/0110507 A1) discloses an ISB being configured to selectively connect a first communication device to one of a plurality of correctional facility communication providers configured to selectively connect a first communication device to one of a plurality of correctional facility communication providers.
However, neither Bennett nor Spiegel teaches or suggests or made obvious a plurality of subsystems comprising at least one processor configured to: determine a 
based on the determination, connect the first communication device to a selected correctional facility communication provider for routing the first communication between the first and second communication devices by way of one or more service providers; 
provide permissions to the selected correctional facility communication provider to retrieve communication logs and copies of communications between the first and second communication devices; and terminate the permissions after the communications between the first and second communication devices have ended.  

 	Regarding claim 15, the prior art of record Bennett (US 2015/0215254 A1) discloses a method for routing inmate communications using an intermediary service bureau (ISB) system for correctional facilities, comprising:  
 	receiving a request from the first communication device to initiate a first communication with a second communication device, wherein the second communication device is associated with a second user and located external to the correctional facility; 
a first communication device configured for communications, wherein the first communication device is located at a correctional facility; 

a correctional facility communication provider configured to route communications between the first communication device and the second communication device by way of one or more service providers; and 
the ISB being configured to connect the first communication device to the correctional facility communication provider for routing the communications between the first and second communication devices 
based on the information related to both the correctional facility and the correctional facility communication provider.
	The prior art of record Spiegel (US 2011/0110507 A1) discloses an ISB being configured to selectively connect a first communication device to one of a plurality of correctional facility communication providers configured to selectively connect a first communication device to one of a plurality of correctional facility communication providers.
 	However, neither Bennett nor Spiegel teaches or suggests or made obvious determining, by at least one processor of the ISB system, a selection of one of a plurality of correctional facility communication providers for routing communications between the first and second communication devices by way of one or more service providers, wherein the determination is based on at least one of a location of the correctional facility in which the first communication device is located, a type of communication being initiated, or a selection received from the first user; 

 	providing permissions to the selected correctional facility communication provider to retrieve communication logs and copies of communications between the first and second communication devices; and terminating the permissions after the communications between the first and second communication devices have ended.

3. 	All the dependent claims are also allowed based on their dependency on claims 1, 8, and 15.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/ALEXANDER  YI/
Examiner, Art Unit 2643


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643